                 IN THE UNITED STATES DISTRICT COURT FOR THE

                           EASTERN DISTRICT OF VIRGINIA

                                    Alexandria Division

UNITED STATES OF AMERICA                          )
                                                  )       Docket No. 1:19PO1348
     v.                                           )
                                                  )
KATHLEEN A. BOYLAN,                               )
          Defendant                               )


                               MOTION FOR DISMISSAL

      The United States of America does not desire to prosecute case number 1:19PO1348

pertaining to the defendant, KATHLEEN A. BOYLAN.

      Accordingly, the United States hereby moves for a dismissal with prejudice of the

pending case number 1:19PO1348 pertaining to the defendant, KATHLEEN A. BOYLAN.




                                           Respectfully submitted,

                                           G. Zachary Terwilliger
                                           United States Attorney




                                   BY:     __________/s/______________
                                           Suzanne W.D. Horton
                                           Special Assistant United States Attorney
                                           United States Attorney’s Office
                                           2100 Jamieson Avenue
                                           Alexandria, VA 22314
                                           Tel: (703) 693-7374
                                           Fax: (703) 299-3980
                                           Email: suzanne.w.horton.civ@mail.mil
                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion for Dismissal

and proposed Order will be sent via first class mail to the defendant’s last known address of

record on the 8th day of July, 2019.




                                             __________/s/______________
                                             Suzanne W.D. Horton
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             Tel: (703)299-3700
                                             Fax: (703)299-3980
                                             Email: suzanne.w.horton.civ@mail.mil
